department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uniform issue list contact person identification_number telephone number employer_identification_number legend l l u dear this is in response to your request for rulings that endowment investment agreements will not generate unrelated_business_taxable_income under sec_512 of the internal_revenue_code the code and that redemption of endowment units by charitable_remainder trusts will be treated as long or short term capital_gain or loss under sec_1222 of the code depending upon the applicable holding_period m is exempt under sec_501 of the code as an organization described in sec_501 and has been classified as an educational_organization under sec_509 and sec_170 m is the trustee of a number of charitable_remainder trusts collectively the trusts and as trustee m is the legal owner of the trusts’ assets in addition m has a remainder_interest in each of the trusts you are one such charitable_remainder_trust in which m is trustee and remainder beneficiary as a result of the relationship with the trusts as both trustee and beneficiary m has a substantial interest in the value of each trust moreover the donors to the trusts have funded the trusts with the intention that m benefit substantially from the remainder value of the trusts and that the trusts’ assets will be managed to achieve the greatest possible return on investment m's endowment is invested in a diversified portfolio of public domestic and international equity and fixed income securities real assets private equity and hedged strategies m proposes to create a contractual obligation pursuant to which it would issue a contract right to each of the trusts to receive a proportionate share or unit of m’s endowment in exchange for the investment of the trusts’ assets in m’s endowment the contract right would entitle the trusts to receive periodic_payments based on the units owned by each of the trusts m determines a payout rate on the endowment each year based in part on the endowment’s investment performance m calculates the market_value of each endowment unit on a monthly basis the market_value of each endowment unit initially equals the total value of the endowment investments divided by the number of outstanding units and is subsequently adjusted in accordance with the market_value of the endowment each trust is entitled to an amount equal to the payout rate multiplied by the number of units it holds m seeks to enable the trusts to be invested in the same manner as m’s endowment a_trust would acquire a unit in the endowment which would give the trusts a contractual right against m but no interest whatsoever in the underlying investment_assets of the endowment the contract between m and the trusts would provide that the price of the units would equal their value at the time of acquisition the units would have the same value that m uses for internal accounting purposes the contract would provide that each trust would receive payments on the units held by it based on the payout rate m establishes for the endowment with payouts made quarterly a_trust could choose either to reinvest all or part of the payout or redeem additional units depending on its cash requirements the trusts will treat payouts as ordinary_income regardless of the character of the underlying income of the endowment whether capital_gain ordinary_income or return_of_capital under the contract the trusts would not have any ownership_interest in the underlying assets of the endowment the trusts would have no power or right of any kind to control direct supervise recommend or review m’s business activities operations or decisions with respect to the endowment they would not have the right to veto or opt_out of any of the underlying endowment investments the contract would provide that with respect to the issuance of units m is neither a partner nor an agent of the trusts the trusts would never be liable for any cost expense or payment incurred by m or for which m endowment or the underlying endowment assets and m would indemnify and hold the trusts harmless from and against any liability arising out of any_action or inaction by m with respect to the endowment or the underlying endowment assets is liable or responsible relating to the you have requested the following rulings the issuance of endowment units by m to you the making or receipt of payments with respect to the endowment units and the holding or redemption of the endowment units will not generate unrelated_business_taxable_income to you the redemption of endowment units by you will be treated as long or short term capital_gain or loss under sec_1222 depending upon the holding_period of the endowment units section dollar_figure of revproc_2011_4 provides that the service will not issue letter rulings pertaining to unrelated_business_income_tax issues arising when charitable_lead_trust assets are invested with charitable organizations the ruling issued by this letter relates only to your participation as a charitable_remainder_trust in m’s endowment law sec_664 of the code provides that a charitable_remainder_trust shall for any taxable_year not be subject_to tax unless such trust for such year has unrelated_business_income within the meaning of sec_512 of the code determined as if part iil of subchapter_f applied to such trust sec_511 of the code in part imposes a tax on the unrelated_business_taxable_income of organizations described in sec_501 sec_512 of the code defines the term unrelated_business_taxable_income as the gross_income derived by any organization from any unrelated_trade_or_business regularly carried on by it less the allowable deductions which are directly connected with the carrying on of such trade_or_business both computed with the modifications provided in sec_512 sec_512 of the code sets forth so-called modifications which are excluded from the computation of unrelated_business_taxable_income these modifications include dividends interest royalties rent from real_property and gain from the sale of property sec_513 of the code defines the term unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its exempt_purpose or function sec_513 of the code provides that the term trade_or_business includes any activity which is carried on for the production_of_income from the sale_of_goods or the performance of services sec_1_513-1 of the income_tax regulations provides that gross_income of an exempt_organization subject_to the tax imposed by sec_511 of the code is includible in the computation of unrelated_business_taxable_income if it is income from a trade_or_business such trade_or_business is regularly carried on by the organization and the conduct of such trade_or_business is not substantially related other than through the production of funds to the organization's performance of its exempt functions sec_1_513-1 of the regulations provides that for purposes of sec_513 of the code the term trade_or_business has the same meaning it has in sec_162 and generally includes any activity carried on for the production_of_income from the sale_of_goods or performance of services sec_1_513-1 of the regulations provides that in determining whether trade_or_business from which a particular amount of gross_income derives is regularly carried on within the meaning of sec_512 of the code regard must be had to the frequency and continuity with which the activities productive of the income are conducted and the manner in which they are pursued for example specific business activities of an exempt_organization will ordinarily be deemed to be regularly carried on if they manifest a frequency and continuity and are pursued in a manner generally similar to comparable commercial activities of non-exempt organizations sec_1_513-1 of the regulations provides that in general gross_income derives from unrelated_trade_or_business within the meaning of sec_513 of the code if the conduct of the trade_or_business which produces the income is not substantially related other than through the production of funds to the purposes for which exemption is granted the presence of this requirement necessitates an examination of the relationship between the business activities which generate the particular income in question -- the activities that is of producing or distributing the goods or performing the services involved -- and the accomplishment of the organization's exempt purposes sec_1_513-1 of the regulations provides that trade_or_business is related to exempt purposes in the relevant sense only where the conduct of the business activities has a causal relationship to the achievement of exempt purposes and is substantially related for purposes of sec_513 of the code only if the causal relationship is a substantial one thus for the conduct of trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes where the production or distribution of the goods or the performance of the services does not contribute importantly to the accomplishment of the exempt purposes of an organization the income from the sale of the goods or the performance of the services does not derive from the conduct of related trade_or_business whether activities productive of gross_income contribute importantly to the accomplishment of any purpose for which an organization is granted exemption depends in each case upon the facts and circumstances involved as noted previously organizations described in sec_501 of the code are subject_to tax on their unrelated_business_income under sec_511 income to be subject_to the unrelated_business_income_tax three requirements must be met the income must be from a trade_or_business the trade_or_business must be regularly carried on and the conduct of the trade_or_business must not be substantially related to the organization's exempt_purpose or function see sec_1_513-1 of the regulations in order for such an organization's sec_1222 of the code provides that capital_gain or loss is generated upon a sale_or_exchange of a capital_asset sec_1234a of the code provides that gain_or_loss attributable to the cancellation lapse expiration or other termination of a right or obligation with respect to property which is or on acquisition would be a capital_asset in the hands of the taxpayer shall be treated as gain_or_loss from the sale of a capital_asset sec_1221 of the code defines the term capital_asset as property held by the taxpayer regardless of whether it is connected with the taxpayer's trade_or_business unless the property meets one of eight listed exceptions inventory property of a character which is subject_to the allowance for depreciation provided in sec_167 or real_property used in a trade_or_business certain intangible_property accounts_receivable acquired in the ordinary course of a trade_or_business certain publications of the united_states government certain commodities financial derivatives certain hedging_transactions and supplies of a type regularly consumed by the taxpayer in the ordinary course of a trade_or_business of the taxpayer although sec_1221 appears to give broad meaning to the term capital_asset the supreme court has found it evident that not everything which can be called property in the ordinary sense and which is outside the statutory exclusions of sec_1221 qualifies as a capital_asset rather the term ‘capital asset’ is to be construed narrowly in accordance with the purpose of congress to afford capital-gains treatment only in situations typically involving the realization of appreciation in value accrued over a substantial period of time 364_us_130 citing 287_us_103 accordingly the court has held that certain interests that are concededly property in the ordinary sense are not capital assets on this basis capital_gain treatment has been denied for transactions involving payments in return for interests carved out of or related to an interest retained by the taxpayer see eg 356_us_260 court denied capital_gain treatment on the disposition of certain mineral payments carved out of established oil_and_gas interests 313_us_28 court denied capital_gain treatment on the disposition of a term of years carved out from a fee simple the court also has denied capital_gain treatment for transactions on the basis that the payments at issue were a substitute_for_ordinary_income in hort for example the taxpayer inherited a building and one of the tenants canceled its lease paying the taxpayer a cancellation fee the court held that the cancellation fee was ordinary_income because the cancellation of the lease involved nothing more than relinquishment of the right to future rental payments in return for a present substitute payment and possession of the leased premises id pincite the court bolstered this substitute-for-ordinary-income doctrine in p g lake stating the lump sum consideration seems essentially a substitute for what would otherwise be received at a future time as ordinary_income p g lake u s pincite consistent with the substitute-for-ordinary-income doctrine the courts have denied capital_gain treatment for transactions involving interests related to compensation_for past or future personal services see eg 455_f2d_1146 cir lump sum representing unpaid commissions due under an employment contract elliot v united_states 431_f2d_1149 cir lump sum paid for the surrender of right to future sales commissions 303_f2d_687 9th cir payment for interest in films to be produced by taxpayer similarly courts have denied capital_gain treatment for interests relating to income already earned or about to be earned see eg 381_us_54 earned original_issue_discount 437_f3d_399 3d cir lump sum payment for annual installments of lottery prize rnodes estate v commissioner 131_f2d_50 6th cir right to dividend that was already declared on the other hand as the courts have noted simply because the property transferred will produce ordinary_income and such income is a major factor in determining the value of the property does not necessarily mean that the amount received for the property is essentially a lump-sum substitute_for_ordinary_income 46_tc_559 in guggenheim the court focused on whether the taxpayer transferred substantial investment risks in the sale of undivided interests in a stallion in that case the court noted that if the value of the stallion subsequently increased the taxpayer would not share in that increase with regard to the interests transferred instead the new owners received all the benefits of an increase in value of the stallion and all the burdens of a decrease in value thus the court found that the taxpayer had transferred substantial investment risks and was entitled to capital_gain treatment on the sale of the interests in united_states v dresser industries inc f 2d 5th cir the court distinguished between proceeds from the present sale of the future right to earn income which is capital_gain and the present sale of the future right to earned_income which is ordinary_income id pincite in that case the court found that the sale of an income-producing asset was not merely the sale of the right to income already earned instead the taxpayer had an asset that would produce income in the future thus the court held that the taxpayer's sale of the asset generated capital_gain id similarly in commissioner v ferrer f 2d 2d cir the court held that the taxpayer's surrender of a lease of a play constituted the sale_or_exchange of a capital_asset despite the fact that receipts from the play would have been ordinary_income ferrer pincite in its rejection of the government's argument against capital_gain treatment the court noted that there was no equivalence between amounts paid for the surrender of the lease and the income that would have been realized by its retention id pincite analysis m proposes to enter into a contractual relationship with certain trusts that are charitable_remainder trusts in which it has an interest as a beneficiary and serves as trustee of the trusts under such a contractual relationship you would receive payments on the units held by it based on the payout rate m establishes for its endowment with payouts made quarterly you would acquire units from m’s endowment which would give you a contractual right against m but no interest whatsoever in the underlying investment_assets of the endowment the contract between you and m would provide that the price of the units would equal their value at the time of acquisition the units would have the same value that m uses for internal accounting purposes consequently you could choose either to reinvest all or part of the payout or redeem a portion of the units depending on your cash requirements thus under the contractual relationship with m you would have a right to the payout declared by m plus the right to redeem the units at the value that m uses for internal accounting purposes as stated above under the contract you would not have any ownership_interest in the underlying assets of the endowment or any contract rights with respect to any other trusts you would have no power or right of any kind to control direct supervise recommend or review m’s business activities operations or decisions with respect to the endowment you would not have any right to veto or opt_out of any of the underlying endowment investments the contract would provide that with respect to the issuance of the units m is neither a partner nor an agent of you you would never be liable for any cost expense or payment incurred by m or for which m is liable or responsible relating to the endowment or the underlying endowment assets and m would indemnify and hold you harmless from and against any liability arising out of any_action or inaction by m with respect to the endowment or the underlying endowment assets you do not have a position of ownership in the underlying assets of m’s endowment because the contractual relationship between m and you is not in the nature of a partnership or agency the income earned by you from the payout m establishes for the units reflects ordinary_income and does not take on the character of the income of the underlying assets or debt-financed or unrelated_business_taxable_income m would pay any_tax owed on unrelated_business_taxable_income earned by the endowment portfolio with no deduction taken for any payments made to you with respect to the proper characterization under sec_1221 of the unit the bundle of contract rights represented by each unit is property and may be treated as a capital_asset for purposes of sec_1221 in the present case none of the listed exceptions in sec_1221 applies the most important characteristic of the unit is that significant investment risks are associated with and included in each unit with respect to each unit there is an opportunity for appreciation as well as a risk of loss each unit represents a substantial investment by you and each unit has an ascertainable basis the value of each unit is directly tied to the endowment's investment performance poor performance will detract from the value of a unit while performance above the payout rate set by m will increase the value of each unit the opportunity for appreciation risk of loss and basis in each unit are characteristics similar to other contract rights that are treated as capital assets for example other financial derivatives mutual_fund shares or corporate stock further the benefits and burdens associated with each unit are similar to those associated with the property held to be capital assets in guggenheim dresser and ferrer in addition although you will receive ordinary_income in the form of the quarterly payouts that are based in part upon the number of units owned by you consideration received upon a redemption of a unit is not a substitute for what would otherwise be received as an ordinary_income payout whether due and payable or about to be due and payable to you under the terms of the contract rather the amount_paid for a unit upon a redemption is equal to the value of the unit on the date of redemption unit value on any given date is equal to overall asset value of the endowment divided by the number of units outstanding in addition the unit is not an interest related to compensation_for past or future personal services instead the unit is an asset that will produce income in the future finally the unit does not represent a carve-out of a larger estate retained by you the appreciation of each unit is attributable to m’s overall endowment property appreciation much of which in turn is attributable to increases in the value of capital assets in m’s endowment the contract provides specifically that you do not have any ownership_interest in or rights to m’s endowment accordingly we conclude that the unit is a capital_asset for purposes of sec_1221 furthermore sec_1234a will apply to treat gain_or_loss from the cancellation lapse expiration or other termination of the unit as gain_or_loss from the sale of a capital_asset thus in general the redemption of the unit by you will generate short-term or long-term_capital_gain or loss to you depending on the holding_period of the unit in view of the foregoing we rule as follows the issuance of endowment units from m to you the making or receipt of payments with respect to the endowment units and the holding or redemption of the endowment units will not generate unrelated_business_taxable_income to you the redemption of endowment units by you will be treated as long or short term capital_gain or loss under sec_1222 depending upon the holding_period of the endowment units this ruling letter is based on the understanding that there will be no material changes in the facts upon which it is based we express no opinion as to the tax consequences of the proposed transaction under any other section of the code pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representatives a copy of this letter should be kept in your permanent records this ruling letter is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if there are any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely director exempt_organizations enclosure notice
